DETAILED ACTION

Response to Amendment
The Amendment filed 4/13/2022 has been entered. 1, 3, 5-8 and 10-16 and 18-20 remain pending in the application. Claims  2, 4, 9 and 17 were cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2022 has been entered

Claim Objections
Claim 20 is objected to because of the following informalities:  
Regarding claim 20 at line 2, “wherein for each tooth its bit aperture is on either side of, and overlaps into, the V-shaped edge.” should read “wherein the bit aperture on each tooth is on either side of the cutting bit and overlaps into the V-shaped edge”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Fixing members” as recited in claim 1 (first, “members” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “fixing”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “fixing” preceding the generic placeholder describes the function, not the structure, of the members)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-8 and 10-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “each shank has a centryally disposed nodes” is indefinite. As best understood, “centryally” is misspelled and should be centrally. However, in light of the specification, it is unclear what “centryally” adds to the limitation, the node is element 11 in Figures 3-4, the node is not in anywhere near the center of anything. It is unclear what weight should be given to “centryally”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Collett (US 4889029) in view of Kurelek (US 6196106).
Regarding claim 1, Collett teaches saw a saw blade (see Figures 1-2) comprising:
a circular disc having curved recesses (recess for 10, see Figure 1) around a circumference of the circular disc (see Figure 1);
a series of teeth (10)  fitted within the curved recesses, each of these teeth comprising a cutting bit (14) and a shank separate from one another until installed, each cutting bit having a periphery and, wherein each cutting bit has an inner curved edge and an opposite outer curved edge with the bit aperture being disposed along the outer curved edge therein, said bit aperture being open at one side, wherein each shank (20) has a centryally disposed node that locates in a respective bay of the cutting bit (26, see Figure 2), and
wherein for each of the teeth (Figures 1-2), wherein each tooth has a V-shaped edge (18) that engages a complementary shaped edge of its corresponding recess(see Figure 2), in a male-female fit (See Figure 2).
Collett fails to teach a bit aperture wholly within the periphery, an end of the shank that is furthest from the bit is lodged against a ledge of the curved recess to help prevent the shank from sliding out of the curved recess; a plurality of fixing members, a respective one of the fixing members is engaged with the bit aperture of that tooth, and extends from the corresponding cutting bit to also engage a respective one of said recess notches to restrain said tooth from becoming dislodged from the curved recess said tooth is in.
Kurelek teaches a saw including a cutting bit (3), each of these curved recesses having a recess notch (26), a bit aperture (21) wholly within the periphery (see Figure 1), an opposite end of a cutting tip (7) is lodged against a ledge (24) of the curved recess to help prevent the shank from sliding out of the curved recess (see Figure 4); a plurality of fixing members (30 for each cutting bit), a respective one of the fixing members is engaged with the bit aperture of that tooth (see Figures 1-2), and extends from the corresponding cutting bit to also engage a respective one of said recess notches (31) to restrain said tooth from becoming dislodged from the curved recess said tooth is in (See Figures 4 and 12-14)
It would have been obvious to one of ordinary skill in the art to modify the device of Collett to add the fixing member arrangement and the ledge (such as the pin 30, recess 31 and ledge 24), as taught by Kurelek, in order to better prevent the unwanted rotation of the cutter (col. 8 lines 37- col. 9 line 2 of Kurelek).
Regarding claim 3, modified Collett further teaches each bit the base locates in a shoulder of the corresponding curved recess (see Figure 2 of Collett).
Regarding claim 5, modified Collett further teaches the fixing members comprise rolled pins (as modified in claim 1, see Figures 13-14 of Kurelek).
Regarding claim 16, modified Collett further teaches each of said curved recesses comprises an arcuate major edge (see Figure 2 of Collett) and an arcuate minor edge (see Figure 2 of Collett) with a step (see Figure 2 of Collett) between them such that one said major edge is offset from said minor edge, and for each curved recess the bit is located against a shoulder of that curved recess and the corresponding shank extends across said shoulder and engages with the respective bit such that the respective tooth is prevented from sliding out of the curved recess by way of a tight ‘concentric cam-fit’ engagement between the shank and said bit (see Figure 2 of Collett).
Regarding claim 20, modified Collett further teaches for each tooth its bit aperture is on either side of, and overlaps into, the V-shaped edge (as modified in claim 1, bit aperture from Figure 13-14 of Kurelek, similar overlaps as shown in Kurelek and V-shaped edge from Collett).

Claims 6-8, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Collett (US 4889029) in view of Kurelek (US 6196106) and in further view of Westgard (US 1650884).
Regarding claim 6, modified Ferguson further teaches all elements of the current invention as set forth in claim 5 stated above.
Modified Collett fails to teach the screws comprise grub screws.
Westgard teaches a saw including a cutting bit (assembly of 16 and 26) having a base (26) with an aperture (23), the fixing members (24) is engaged with the aperture (see Figures 1-5), said bit aperture being open at one side (see Figure 1), the fixing member extends from the cutting bit to also engage a corresponding one of the notches (notch for 24 on 10, see Figure 1) to restrain the tooth from becoming dislodged from the recess the tooth is in (see Figure 1).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Collett to change the pin for the screw type fixing member (such as replace the element 30 of Kurelek into the taper screw of Westgard), as taught by Westgard, in order to allow quick change/replacement (page 2 lines 23-28 of Westgard). The resulting device of modified Collett teaches grub screws (examiner notes that another name for grub screw is set screw in the art, which is a screw that does not use a nut for securing, under the broadest reasonable interpretation, screw 24 of Westgard is considered to meet this limitation, see Figure 2 of Westgard).
Regarding claim 7, modified Collett further teaches the screws are tapered (as modified in claim 6, see Figure 4 of Westgard).
Regarding claim 8, modified Collett further teaches each curved recess and each tooth are crescent shaped (since the recess and the tooth part circular shape meets generally crescent shaped limitation, the see Figure 2 of Collect).
Regarding claim 15, modified Collett further teaches the base of said cutting bit locates in a shoulder of the corresponding curved recess (see Figure 2 of Collett); and each curved recess and each of said teeth are generally crescent shaped (since the recess and the tooth part circular shape they are considered to me generally crescent shaped, the see Figure 2).
Modified Collett fails to teach the screws comprise grub screws.
Westgard teaches a saw including a cutting bit (assembly of 16 and 26) having a base (26) with an aperture (23), the fixing members (24) is engaged with the aperture (see Figures 1-5), said bit aperture being open at one side (see Figure 1), the fixing member extends from the cutting bit to also engage a corresponding one of the notches (notch for 24 on 10, see Figure 1) to restrain the tooth from becoming dislodged from the recess the tooth is in (see Figure 1).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Collett to change the pin for the screw type fixing member (such as replace the element 30 of Kurelek into the taper screw of Westgard), as taught by Westgard, in order to allow quick change/replacement (page 2 lines 23-28 of Westgard). The resulting device of modified Collett teaches grub screws (examiner notes that another name for grub screw is set screw in the art, which is a screw that does not use a nut for securing, under the broadest reasonable interpretation, screw 24 of Westgard is considered to meet this limitation, see Figure 2 of Westgard).
Regarding claim 18, modified Collett teaches all elements of the current invention as set forth in claim 1 stated above.
Modified Collett fails to teach each fixing member is tapered.
Westgard teaches a saw including a cutting bit (assembly of 16 and 26) having a base (26) with an aperture (23), the fixing members (24) is engaged with the aperture (see Figures 1-5), said bit aperture being open at one side (see Figure 1), the fixing member is tapered (see Figure 4 of Westgard), the fixing member extends from the cutting bit to also engage a corresponding one of the notches (notch for 24 on 10, see Figure 1) to restrain the tooth from becoming dislodged from the recess the tooth is in (see Figure 1).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Collett to change the pin for the tapered screw type fixing member (such as replace the element 30 of Kurelek into the taper screw of Westgard), as taught by Westgard, in order to allow quick change/replacement (page 2 lines 23-28 of Westgard). 
Regarding claim 19, modified Collett further teaches each fixing member is a grub (examiner notes that another name for grub screw is set screw in the art, which is a screw that does not use a nut for securing, under the broadest reasonable interpretation, screw 24 of Westgard is considered to meet this limitation, see Figure 2 of Westgard).

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Collett (US 4889029) in view of Kurelek (US 6196106) and in further view of Westgard (US 1650884) and in further view of Ruthven (US 20100122620 A1).
Regarding claim 10-14, modified Collett teaches all elements of the current invention as set forth in claim 8 stated above.
Modified Collett fails to teach the blade has a width corresponding to a kerf of no more than 10, 9, 8, 7, 6 mm thick (as required by claims 10-14 respectively).
Ruthven teaches a known blade thickness of 2-3.1 mm thickness blade will produce a kerf size of 0.76 to 1.27 mm greater than the thickness of the blade (in this case the kerf size is 2.76 to 4.37 mm). 
Furthermore, with respect to the specific size of thickness to make a kerf no more than 6 mm thick, the courts have held that where the general conditions of the invention are met, a change in size is generally recognized as being within the level of ordinary skill in the art., In re Rose, 105 USPQ 237 (CCPA 1955). MPEP 2144.04 IV. A. Therefore, it would have been obvious to further modify modified Collett’s blade assembly to have the specific thickness (in this case under 6mm), as taught by Ruthven, in order to cut a desired kerf shaped for the end user (if the applicant want to cut a thin kerf, the blade should be made thinner). 

Response to Arguments
Applicant's arguments filed 11/30/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1, 3, 5-8 and 10-16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        12/13/2022